Citation Nr: 1209711	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that further development is required with respect to the current appellate claims.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran also initiated an appeal to a February 2009 Decision Review Officer (DRO) decision to the extent it found there was no clear and unmistakable error (CUE) in a June 2005 rating decision.  However, no timely Substantive Appeal was submitted following the promulgation of a Statement of the Case (SOC) on this matter in July 2009, nor did the Veteran indicate such a claim was on appeal at the August 2011 hearing.  Therefore, the Board does not have jurisdiction to conduct appellate consideration of this claim.  See 38 C.F.R. §§ 20.200, 20.302 (2011).




REMAND

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran essentially contends that his current disabilities of the left knee and low back are secondary to his service-connected right knee disorder.  He has contended that he initially injured both his left knee and low back in 1976, when his service-connected right knee buckled and caused him to fall off a roof.  He has also indicated he has problems of his left knee and back due to the symptomatology of his service-connected right knee disorder.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board notes that no medical records are on file regarding the knee and back injuries purportedly received in 1976 following a fall from a roof.  Further, the Veteran testified at the August 2011 hearing that he had contacted the facility which provided the treatment, and was informed that such records would have been destroyed at this point.  See Transcript, pp. 8-9.  He did submit affidavits dated in October 2007 from his spouse and JN attesting to these injuries.  In pertinent part, JN attested to being present at the time of the fall.

The Board acknowledges that the Veteran was accorded a VA medical examination in June 2006 regarding this claim.  In pertinent part, the examiner opined that the two conditions of the left knee and low back were in fact not caused by or the result of the right knee condition.  However, no rationale appears to have been provided in support of this opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the examiner did not address the matter of secondary aggravation as required Allen, supra, nor did a more recent VA medical examination of the right knee in November 2008.  Further, the June 2006 VA examiner stated that due to the fact that there were no records available concerning his fall from the roof in 1976 when he stated his right knee buckled, that it might be of significance in this case.  Therefore, the examiner stated that he could not fully resolve this issue without resorting to mere speculation due to the lack of those records.  The Board notes that the October 2007 affidavits regarding the purported 1976 injuries were not in existence at the time of this VA medical examination, and, thus, could not be considered at that time.

In view of the foregoing, the Board must find that the June 2006 VA examination is not adequate for resolution of this case.  The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this case must be remanded for a new VA medical examination that adequately addresses the Veteran's secondary service connection claims.  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's left knee and low back disorders should be obtained while this case is on remand.  Finally, during the pendency of the appeal, the Veteran indicated that he had been denied Social Security benefits, but he planned on reapplying for benefits at a later date.  If the Veteran is in receipt of such benefits, those records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his disabilities of the left knee and low back since November 2008.  After securing any necessary release, obtain those records not on file.  All efforts should be documented and incorporated into the claims file.

2.  Ask the Veteran if he is in receipt of Social Security benefits.  If so, obtain all records from the Social Security Administration associated with that determination.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and etiology of his disabilities of the left knee and low back.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the respective examiner(s) must express an opinion as to whether it is as likely as not (50 percent or greater likelihood) the Veteran's current disabilities of the left knee and/or low back are related to service or any event from service, or were caused by or aggravated by the service-connected right knee disorder or any other service-connected disability (i.e., right and left knee hip disorders).  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  The examiner's opinion should reflect consideration of the Veteran's account of the purported 1976 injuries and the supporting affidavits, as well as the actual symptomatology of the service-connected right knee disorder.

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the February 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


